Citation Nr: 1042810	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-19 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic sore throat, 
claimed as chronic pharyngitis.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from May 1991 to August 2000, and November 2001 to March 
2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  The issues have been recharacterized to better 
comport with the evidence of record and the allegations of the 
Veteran. 

The Veteran requested a hearing before a Veterans Law Judge, to 
be held at the RO, and such was scheduled for September 2010.  
However, the Veteran failed to report for the hearing, without 
explanation or request to reschedule.  The hearing request is 
therefore considered withdrawn.  38 C.F.R. § 20.704.

The Veteran also initiated appeals with regard to denials of 
service connection for pes planus and right gluteus maximus pain, 
as well as the noncompensable evaluation assigned for a lumbar 
spine disability.  The Veteran did not perfect any of those 
appeals, however, and they are not before the Board.  

The issue of service connection for sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic sore throat is a manifestation of service connected 
gastroesophageal reflux disease (GERD) and is contemplated in the 
criteria used to evaluate that disability; chronic pharyngitis is 
not currently diagnosed.




CONCLUSION OF LAW

The criteria for service connection of a chronic sore throat, 
claimed as chronic pharyngitis, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 4.14, 4.114, Diagnostic Code 7346 (2010); Esteban v. 
Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained complete service treatment records and provided 
several VA examinations.  The examiners were able to review the 
claims file, and have provided the requested opinions with 
supporting rationale; the examinations are adequate for 
adjudication purposes.  The Veteran has submitted some reports of 
private medical treatment.  He has not availed himself of the 
opportunity for a hearing before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

At two separate VA examinations in July 2007, conducted by 
different doctors, the Veteran reported that his claimed 
pharyngitis was related to GERD.  Particularly at night, he had a 
burning pain up into his throat.  Doctors, he stated, attributed 
his hoarseness and irritation of the throat from this. 

At other times, military, private and VA doctors have attributed 
acute complaints of a sore throat to various colds and upper 
respiratory infections, but no post service doctor has diagnosed 
an independent pharyngitis condition.  Service treatment records 
do reflect such a diagnosis, but they are in connection with 
acute viral infections which resolved completely with treatment.

Current complaints of a sore throat are a manifestation of 
already service connected GERD, based on the Veteran's statements 
at July 2007 VA examinations and the findings of several private 
and VA doctors.  No doctor diagnoses an independent pharyngitis 
condition.  At best, they associate acute complaints with the 
respiratory condition claimed as sinusitis.  In either case, 
there is no diagnosed independent condition of pharyngitis 
subject to service connection.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Consideration has also been given to whether a separate 
evaluation is warranted for the sore throat symptoms as part of 
the service connected GERD symptomatology.  In the July 2007 
rating decision, the RO granted service connection for GERD, 
rated 10 percent disabling under Code 7346, for hiatal hernia.  
GERD is not a listed disability in the rating schedule, and so 
evaluation is by analogy to a condition with similar 
symptomatology.  38 C.F.R. § 4.20.  Ratings for hiatal hernia, 
and by analogy GERD, are base upon findings of epigastric 
distress ,dysphagia, pyrosis, regurgitation, substernal or arm or 
shoulder pain, pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
evaluation is dependent on the severity and combination of such 
symptoms.  38 C.F.R. § 4.114.  Pyrosis, or heartburn, is an 
esophageal symptom that includes a burning sensation into the 
neck or throat.  See Dorland's Illustrated Medical Dictionary 820 
(30th ed., 2003).

In assigning an evaluation for GERD under Code 7346, then, VA has 
included consideration of the impact of the heartburn on the 
throat.  To assign a second, independent evaluation for such 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for chronic sore 
throat, claimed as chronic pharyngitis, is not warranted.


ORDER

Service connection for chronic sore throat, claimed as chronic 
pharyngitis, is denied.


REMAND

Remand is required in order to ensure a complete and accurate 
evidentiary record for adjudication purposes.  Douglas v. 
Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to 
gather the evidence necessary to render an informed decision on a 
claim, even if that means gathering and developing negative 
evidence).

The veteran alleges that his recurrent upper respiratory and 
sinus infections, to include seasonal allergies, are part of a 
chronic sinusitis condition.  A VA examiner, Dr. JRF, opined in 
July 2007 that a diagnosis of a chronic disability was not 
warranted based on examination and a CT scan of the paranasal 
sinuses.

The Veteran's treating doctor, Dr. JGM, refuted this conclusion, 
stating that he had a better basis for rendering an opinion in 
light of the fact that he had been seeing and treating the 
Veteran for respiratory problems for a year.  Unfortunately, 
records supporting his allegations of treatment, to include 
prescriptions for various courses of antibiotics and steroids, 
are not reflected in the record.  The Veteran did not submit a 
release form to allow VA to request and obtain complete records 
from Dr. JGM; those submitted directly by the Veteran may be 
incomplete.  They reflect extensive, regular treatment for a back 
condition but, at best, isolated treatment for acute respiratory 
complaints.  On remand, full and complete records from Dr. JGM 
should be obtained in order to allow VA to better evaluate his 
opinions and conclusions and assign them appropriate weight.

Further, VA should take appropriate steps to obtain the CT scan 
required by Dr. JRF to complete his March 2009 re-examination of 
the Veteran.  The VA examiner was asked to revisit his July 2007 
opinion in light of the statements of Dr. JGM.  Dr. JRF made 
preliminary conclusions, but was unable to finalize his opinions 
without an updated CT scan.  Although such was scheduled, the 
Veteran cancelled the test as he was unable, as of April 2009, to 
state when he would be able to appear for the scan.  He did not, 
however, decline to appear at all; on remand, the test should be 
rescheduled and Dr. JRF given the opportunity to render a final 
opinion.  The Veteran should be cautioned that a failure to 
appear for testing could affect the outcome of the appeal by 
denying VA access to necessary and potentially beneficial 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a VA Form 
21-4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. JGM.

Upon receipt of a properly executed release, 
take appropriate steps to obtain complete 
treatment records from Dr. JGM.  In the 
alternative, inform the Veteran that he may 
obtain and submit the complete records 
personally.

2.  Obtain updated VA treatment records, to 
include any CT scan of the sinuses performed 
after April 2009, at the VA medical center 
(VAMC) in Dallas, or at any other VA facility 
identified by the Veteran or in the record.

3.  IF no CT scan of the sinuses has been 
performed since April 2009, schedule such 
scan.  

4.  After completing the above development, 
the claims file should be returned to Dr. JRF 
at the Dallas VAMC.  Dr. JRF should, after 
appropriate review of the claims file, render 
the opinion requested in March 2009; namely, 
is there a current chronic sinus condition, 
and if so, is such at least as likely as not 
related to service?  A full and complete 
rationale for all opinions expressed is 
required.  

If Dr. JRF is not available, the Veteran 
should be scheduled for a new VA nose, sinus, 
larynx, and pharynx examination.  The claims 
folder must be reviewed in conjunction with 
such examination.  The examiner should opine 
as to whether there is a current chronic 
sinus condition, and if so, is such at least 
as likely as not related to service?  A full 
and complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


